Citation Nr: 1422839	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to service connection for dizziness, including as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) is from September 2011 and April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claims, the Veteran testified at a Travel Board hearing in March 2014 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At the most, the Veteran suffers from Level V hearing loss in the right and Level II hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria are not met for an initial disability rating in excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection for his bilateral hearing loss.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to increased ratings.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in June 2011.  The Veteran has not alleged that this examination is inadequate for rating purposes, or that his disability has worsened in severity since the June 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has reviewed all the evidence in the Veteran's claims file and electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the September 2011 rating decision currently on appeal, the RO granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective from January 7, 2011.  He seeks a higher rating.  

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  

The relevant evidence of record includes only the report of the June 2011 VA audiological examination.  As the Veteran testified during his March 2013 hearing, he had not received any treatment from either VA or private audiologists concerning this disability.   

In connection with his claim for service connection, the Veteran was scheduled for a VA audiological examination in June 2011 to determine the nature and etiology of his bilateral hearing loss.  Based on the audiogram findings, his puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
20
55
60
75
LEFT
15
35
50
55

The average puretone threshold was 53 decibels in the right ear and 39 decibels in the left ear.  Speech recognition ability of 72 percent for the right ear and 88 percent for the left ear was indicated.  

Applying the results of this June 2011 VA audiogram to Table VI yields values of Level V hearing for the right ear and Level II for the left ear.  Applying these values to Table VII indicates his bilateral hearing loss is 10 percent disabling.  

The Board notes that the Veteran is not entitled to consideration under the special provisions of § 4.86(a) or (b) for exceptional patterns of hearing loss.  

As for any functional effects of his hearing loss on activities of daily living, this examiner noted the Veteran's hearing loss makes activities requiring normal hearing more difficult to perform.  The Veteran stated he struggles to hear his wife, the television, and his friends.  The Veteran stated that the difficulty occurs even with his hearing aids on and functioning properly.  However, since he is retired, the examiner noted it does not interfere with psychical or sedentary activities of his occupation.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The assignment of disability rating for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  As such, the findings of his June 2011 audiogram indicating that he has a 10 percent disability rating is more probative than his lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture during the period in question as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  While the Veteran reports some impairment due to his hearing loss, the rating schedule contemplates the average impairment in earning capacity as a result of service connected disability.  38 C.F.R. § 4.1.  Here, the rating criteria contemplate varying levels of hearing loss and reasonably describe the Veteran's disability level.  The rating criteria also provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the June 2011 VA examiner specifically determined the Veteran's hearing loss disability does not impact either his occupational or daily activities.  Therefore, the evidence does not suggest the Veteran is incapable of obtaining and maintaining substantially gainful employment due to hearing loss.  Accordingly, Rice considerations are inapplicable in this case.

In summary, the most probative evidence of record fails to demonstrate that an increased rating is warranted for the Veteran's service-connected bilateral hearing loss. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.  


REMAND

In an April 2013 rating decision, the RO denied entitlement to service connection for dizziness.  During the March 2014 Travel Board hearing, the Veteran expressed his disagreement with that rating decision.  The Board accepts the Veteran's testimony as a timely notice of disagreement (NOD) with respect to the issue concerning dizziness.  See 38 C.F.R. § 20.201 (2013).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to that claim.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to his claim seeking entitlement to service connection for dizziness, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


